McGRANERY, District Judge.
Upon an application for review by the plaintiff, this Court entered against the defendants a rule to show cause why an Order and Warrant of Deportation should not be set aside and the case reopened to permit the exercise of certain discretionary relief to which plaintiff claimed he was entitled. The Government now moves to dismiss the application for review and to discharge the rule to show cause, on the ground that this Court has no jurisdiction over the defendant.
The right to Judicial review of the deportation proceedings is predicated upon the Administrative Procedure Act, 5 U.S. C.A. § 1001 et seq. In United States ex rel. Trinler v. Carusi, D.C., 72 F. Supp. 193, I stated that the Administrative Procedure Act does not authorize such review as is here sought. That judgment was reversed, 3 Cir., 166 F.2d 457, but subsequently the Circuit Court of Appeals vacated its own judgment. I adhere to the view stated in the Trinler case, and the Government’s motion will therefore be granted.